IN THE SUPREME COURT OF IOWA
                           No. 141 / 06–0076

                         Filed October 17, 2008


HEIDI ANN ANFINSON,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      Further review of court of appeals decision affirming denial of

postconviction relief.   COURT OF APPEALS DECISION VACATED;

DISTRICT COURT JUDGMENT REVERSED AND REMANDED.


      Alfredo Parrish and Brandon Brown of Parrish Kruidenier Dunn

Boles Gribble Cook Parrish and Gentry, Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Cristen Douglass, Assistant

Attorney General, John P. Sarcone, County Attorney, and Joe Weeg,

Assistant County Attorney, for appellee.
                                      2

HECHT, Justice.

      Heidi Anfinson was convicted of second-degree murder for the

drowning death of her infant son. In this postconviction relief action, we

consider whether trial counsel rendered prejudicial ineffective assistance

in failing to sufficiently inquire into and present evidence of Anfinson’s

postpartum depression in furtherance of her defense theory that the

child’s death was accidental.       We conclude Anfinson’s trial counsel

provided ineffective assistance that resulted in prejudice.      Accordingly,

we reverse Anfinson’s conviction and remand this case to the district

court for a new trial.

      I.     Factual and Procedural Background.

      Heidi Anfinson gave birth to a son, Jacob, on September 5, 1998.

Fifteen days after his birth, Jacob went missing while in Anfinson’s care.

Jacob’s father contacted the police, who began searching for the child.

While officers were searching for Jacob, Anfinson and her husband were

transported to the police station. Anfinson told the officers that while

bathing Jacob, she left the room to use the telephone; and when she

returned, she discovered Jacob had drowned.           Anfinson led police to

Saylorville Lake, where they discovered Jacob’s body submerged under

rocks in shallow water. During a later interview with police, Anfinson

stated she “freaked” when she found Jacob’s dead body in the bath

water, put it in the car, took it to the lake, and placed it in the water.

      The State charged Anfinson with first-degree murder and child

endangerment. Iowa Code §§ 707.1, .2, 726.6(1), .6(2) (1997). Anfinson

pled not guilty and the case proceeded to trial. The first trial resulted in

a mistrial as the jury was unable to reach a unanimous decision. In a

second trial involving the same charges, the jury convicted Anfinson of

second-degree murder.       Id. § 707.3.    On direct appeal, the court of
                                          3

appeals affirmed the conviction. State v. Anfinson, No. 00-0511 (Iowa Ct.

App. July 3, 2002).

       Anfinson filed an application for postconviction relief alleging

ineffective assistance of counsel.            She presented evidence tending to

prove her trial counsel summarily dismissed the notion of raising

insanity or diminished capacity defenses despite evidence she was

suffering from severe postpartum depression at the time of Jacob’s

death. She also asserted trial counsel, who chose to present the defense

theory that Jacob died accidentally, was ineffective in failing to present

evidence of her postpartum depression in furtherance of that theory.

Anfinson further contended trial counsel was ineffective in failing to

object to the testimony of the investigating officers who described

Anfinson’s lack of emotion shown during the interview at the police

station when she denied knowledge of Jacob’s whereabouts.1
       In a detailed ruling, the district court dismissed Anfinson’s

application.     The court concluded trial counsel breached an essential

duty by failing to investigate Anfinson’s mental and physical condition,

but reasoned Anfinson was not entitled to relief because she failed to

prove the requisite prejudice resulting from the breach. The court also

found Anfinson failed to prove prejudice resulting from the admission of

the officers’ testimony describing Anfinson’s lack of emotion during

questioning. The court of appeals affirmed the dismissal of the petition,

and we granted further review.




       1Before  the district court and court of appeals Anfinson raised additional claims
of ineffectiveness. Our opinion on further review is confined in this case to the grounds
specifically asserted in her application for further review.
                                         4

        II.     Scope of Review.

        We review ineffective-assistance-of-counsel claims de novo. State

v. Bearse, 748 N.W.2d 211, 214 (Iowa 2008).               To establish ineffective

assistance of counsel, a claimant must demonstrate by a preponderance

of the evidence “(1) his trial counsel failed to perform an essential duty,

and (2) this failure resulted in prejudice.” State v. Straw, 709 N.W.2d
128, 133 (Iowa 2006); accord Strickland v. Washington, 466 U.S. 668,

687–88, 694, 104 S. Ct. 2052, 2064–65, 2068, 80 L. Ed. 2d 674, 698

(1984).       We may affirm the district court’s rejection of an ineffective-

assistance-of-counsel claim if either element is lacking. State v. Greene,

592 N.W.2d 24, 29 (Iowa 1999). To establish prejudice, a claimant must

demonstrate “ ‘there is a reasonable probability that, but for the

counsel’s unprofessional errors, the result of the proceeding would have

been different.’ ” State v. Reynolds, 746 N.W.2d 837, 845 (Iowa 2008)

(quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at

698).     The probability of a different result must be “ ‘sufficient to

undermine confidence in the outcome.’ ” Id.

        III.    Discussion.

        A. Failure to Investigate and Assert Defenses Based on

Postpartum Depression.            On our de novo review, we find that trial

counsel was aware of the probability Anfinson suffered from postpartum

depression after Jacob’s birth and categorically rejected any suggestion

that this condition be explored in her defense.                Anfinson’s sisters

observed Anfinson behaving strangely soon after Jacob was born on

September 5, 1998.          While attending a baby shower, they observed

numerous         “sores”   on   Anfinson’s   legs   and   perceived   her   to   be
                                           5

“exhausted,” “wooden,” and “unjoyful.”2 Anfinson appeared to be afraid

to handle Jacob.

       On September 22, 1998, after trial counsel undertook Anfinson’s

defense, trial counsel and several of Anfinson’s family members were

present when Anfinson was released on bail.                 As they left the jail, an

unidentified woman approached.                  The woman disclosed she had

experienced postpartum depression, claimed she knew what Anfinson

was going through, and attempted to hand an envelope to one of

Anfinson’s family members.            Trial counsel snatched the envelope and

proclaimed he “didn’t want to hear any talk of postpartum depression.”

He was quoted in a newspaper article published the next day, suggesting

postpartum depression was not a factor in the baby’s accidental death.3
       Although Anfinson was hospitalized on September 26, 1998 and

medicated for depression, suicidal ideation, and panic attacks, trial

counsel failed to request or obtain copies of Anfinson’s medical records.4

He also failed to conduct an investigation which would have divulged


       2Anfinson  initially told her sisters the “sores” were caused by mosquito bites, but
later disclosed they were caused by self-mutilation as she plucked hairs from her legs
and pubic area.

       3Counsel   made this public pronouncement without the benefit of a reasonable
investigation of Anfinson’s mental health. He described himself in the postconviction
proceeding as a “media lawyer” and characterized his comments quoted in the
newspaper article as an effort to ethically “manage” and “balance” the news in
furtherance of Anfinson’s accidental death defense. Counsel testified he “didn’t want
the public to even think of postpartum depression, because postpartum depression
means you deliberately killed the baby.”

       4The   records disclose the hospital staff assigned to Anfinson a GAF (Global
Assessment Functioning) of ten at the time she was admitted to the hospital. Although
this rating is based on a medical professional’s subjective rating, it suggests Anfinson
was functioning at a very low level at the time of admission. Trial counsel explained he
did not request copies of the hospital records because Anfinson represented she was
bonded with the baby, claimed she was a good mother, and denied she was depressed.
He consulted no psychiatrist or psychologist on the subject of Anfinson’s mental state.
                                        6

Anfinson experienced prior episodes of depression after she gave birth

and consented to the adoption of her first child in 1980, and again

following an abortion in 1985.

         Additional evidence supports our finding trial counsel rejected from

the outset the notion evidence of Anfinson’s mental condition might be

relevant to her defense. After Anfinson’s discharge from the hospital, she

was treated by a grief counselor for several months. When the counselor

called to discuss Anfinson’s mental state, trial counsel was dismissive of

her opinion that Anfinson had exhibited symptoms consistent with

postpartum depression.

         Members of Anfinson’s family also attempted on several occasions

to communicate to trial counsel their concerns about Anfinson’s mental

state.    Anfinson’s father, who paid trial counsel’s fees and litigation

expenses, urged trial counsel to approve, and offered to pay for, a mental

evaluation of Anfinson at the Menninger Clinic in Topeka, Kansas.

Counsel rejected the idea, again affirming postpartum depression would

play no part in the defense.5          When Anfinson’s sister and husband

attempted to speak to trial counsel about their observations of Anfinson’s

mental state, he cautioned them against making comments to the press

about postpartum depression and reminded them the defenses of

insanity and diminished capacity would not be pursued.

         Anfinson contends the evidence of her severe depression was

essential    not   only   to   prove   potential   insanity   and   diminished

responsibility defenses which were summarily and improvidently rejected

by her trial counsel, but also to support the accidental death defense

counsel presented unsuccessfully to the jury. The State contends trial


       5Trial counsel told Anfinson’s family he opposed the request for a mental

evaluation on the ground it would be “fuel for the prosecution.”
                                       7

counsel breached no duty in rejecting insanity and diminished capacity

defenses, and his assertion of the accidental death theory of defense was

based on reasonable strategic considerations.

       Generally, “ineffective assistance is more likely to be established

when the alleged actions or inactions of counsel are attributed to a lack

of diligence as opposed to the exercise of judgment.” Ledezma v. State,

626 N.W.2d 134, 142 (Iowa 2001).           “[M]ere mistakes in judgment

normally do not rise to the level of ineffective assistance of counsel.” Id.

at 143.

       [C]laims of ineffective assistance involving tactical or
       strategic decisions of counsel must be examined in light of
       all the circumstances to ascertain whether the actions were
       a product of tactics or inattention to the responsibilities of
       an attorney guaranteed a defendant under the Sixth
       Amendment.

Id.   However, not all tactical or strategic decisions shelter an attorney

from a claim of ineffectiveness. Id.

       While strategic decisions made after “thorough investigation
       of law and facts relevant to plausible options are virtually
       unchallengeable,” strategic decisions made after a “less than
       complete investigation” must be based on reasonable
       professional judgments which support the particular level of
       investigation conducted.

Id. (quoting Strickland, 466 U.S. at 690–91, 104 S. Ct. at 2066, 80

L. Ed. 2d at 695).

       Moreover, reasonable strategic considerations may justify the

rejection of one theory of defense in favor of another theory reasonably

perceived by counsel to be in the accused’s best interest. See Tollett v.

Henderson, 411 U.S. 258, 268, 93 S. Ct. 1602, 1608, 36 L. Ed. 2d 235,

244 (1973); State v. Wilkens, 346 N.W.2d 16, 19 (Iowa 1984) (counsel not

ineffective in making sound tactical decision to emphasize self defense

rather than diminished capacity, and staying that course in preparing
                                    8

and presenting case to jury). The postconviction court must not “assume

the role of Monday morning quarterback in condemning counsel’s

judgment in choosing between what are frequently equally hazardous

options available to him.” State v. Newman, 326 N.W.2d 788, 795 (Iowa

1982).     The real issue is not whether defense counsel’s actions were

successful, but whether they were “justifiable.”     Pettes v. State, 418
N.W.2d 53, 56–57 (Iowa 1988).

      Keeping these principles in mind, we consider whether Anfinson

met her burden to prove trial counsel provided ineffective assistance in

failing to investigate and present evidence of her mental condition in

furtherance of the potential defenses he rejected and the one defense he

actually presented.

      1.      Insanity. The legal standard for an insanity defense in Iowa

is codified at section 701.4 of the Iowa Code:

      A person shall not be convicted of a crime if at the time the
      crime is committed the person suffers from such a diseased
      or deranged condition of the mind as to render the person
      incapable of knowing the nature and quality of the act the
      person is committing or incapable of distinguishing between
      right and wrong in relation to that act. Insanity need not
      exist for any specific length of time before or after the
      commission of the alleged criminal act. If the defense of
      insanity is raised, the defendant must prove by a
      preponderance of the evidence that the defendant at the time
      of the crime suffered from such a deranged condition of the
      mind as to render the defendant incapable of knowing the
      nature and quality of the act the defendant was committing
      or was incapable of distinguishing between right and wrong
      in relation to the act.

      We concur with the district court that Anfinson has failed to

demonstrate a reasonable probability of the success, or even viability, of

an insanity defense based on postpartum depression.        Based on her

responses to police questioning and a review of a report of a

psychological evaluation conducted days after Jacob’s death, the State’s
                                         9

mental health expert testified in the postconviction trial that at the time

of Jacob’s death Anfinson was not suffering from a mental disease or

defect of the nature that would have supported an insanity defense.

Even the mental health expert retained by Anfinson in connection with

this postconviction action did not opine Anfinson was insane at the time

of the child’s death. We conclude Anfinson has failed to prove her trial

counsel breached a duty in failing to investigate or present an insanity

defense based on postpartum depression.

       2.     Diminished responsibility.         In the alternative, Anfinson

contends evidence of her postpartum depression would have supported a

diminished      responsibility    defense.       The   doctrine     of   diminished

responsibility has been recognized in Iowa as a matter of common law.6
State v. Gramenz, 256 Iowa 134, 138–42, 126 N.W.2d 285, 288–90

(1964). “[D]iminished responsibility may be offered as a defense where

an accused, because of a limited capacity to think, is unable to form a

necessary criminal intent.” State v. Collins, 305 N.W.2d 434, 436 (Iowa

1981).      The diminished responsibility defense allows a defendant to

negate the specific intent element of a crime by demonstrating due to

some mental defect she did not have the capacity to form that specific

intent. Id. at 437.

       Evidence of diminished responsibility may not, however, negate

general criminal intent, and is therefore not a defense to crimes which do



       6We have alternatively described the common law concept of decreasing a legally
sane individual’s criminal liability on the basis of a mental defect as a defense of
“diminished capacity” and “diminished responsibility.” See, e.g., State v. Decker, 744
N.W.2d 346, 350 (Iowa 2008) (diminished capacity); State v. Duncan, 710 N.W.2d 34, 36
(Iowa 2006) (diminished responsibility). Iowa Rule of Criminal Procedure 2.11(11)(b),
the defense notice requirement, refers to notice of intent to rely upon the defense of
diminished responsibility. In the interest of remaining consistent with our rules of
procedure, we will use the term “diminished responsibility” in this opinion.
                                    10

not require proof of specific intent.    State v. McVey, 376 N.W.2d 585,

586–87 (Iowa 1985) (evidence of mental unsoundness establishing lack of

capacity to form the requisite criminal intent was not relevant in

prosecution for theft perpetrated by exercising control over stolen

property, a general intent crime); Veverka v. Cash, 318 N.W.2d 447, 449

(Iowa 1982) (diminished capacity not a defense to felony murder

accomplished by arson); Gramenz, 256 Iowa at 142, 126 N.W.2d at 290

(evidence of diminished capacity not relevant to issues of malice

aforethought and general criminal intent). But see Hendershott v. People,

653 P.2d 385, 393–94 (Colo. 1982) (holding reliable and relevant

evidence of mental impairment may be presented to negate mens rea for

crimes not involving a specific intent element). In McVey, we concluded

the General Assembly, by statutorily recognizing the insanity defense,

has limited the legal relevance of evidence of mental impairment to

general intent crimes:

             In formulating the insanity defense the legislature
      defined limits upon the effect of evidence of mental disease
      or defect relating to criminal culpability generally. This court
      earlier drew the same line at common law in the Gramenz
      case. It would undercut the legislative policy inherent in the
      insanity defense for this court to extend the defense of
      diminished responsibility.

            Insanity and mens rea are legal concepts without
      psychiatric counterparts. As legal concepts they are used to
      establish limits to legal culpability. The extent to which
      evidence of mental impairment will be permitted to affect
      criminal responsibility is therefore a legal question. The
      argument that evidence of mental impairment should be
      received because it bears on the mens rea of an offense
      presupposes that the mens rea requirement has a legal
      meaning which makes the evidence from the psychological
      model relevant. See, e.g., 1 P. Robinson, Criminal Law
      Defenses § 64(c) at 283 (1984) (“the issue . . . is a complex
      one that is tied to one’s theory of the nature of the mens rea
      requirements for criminal offenses”).
                                    11
             . . . In practical terms a court’s refusal to recognize
      the relevancy of evidence of mental impairment short of legal
      insanity results from the court’s understanding of the
      legislative intention concerning the blameworthiness of the
      defendant’s conduct. To the extent evidence of mental
      impairment that does not meet the legal insanity standard
      permits an accused to avoid responsibility for otherwise
      culpable conduct, the policy inherent in the insanity defense
      is undermined. See W. LaFave and A. Scott, Handbook on
      Criminal Law § 42 at 331-32 (1972).

McVey, 376 N.W.2d at 587–88. We therefore concluded the legislature

intended to preclude evidence of mental impairment which falls short of

insanity “in cases requiring proof only of guilty knowledge or general

criminal intent accompanying a prohibited act.” Id. at 588.

      Although she was charged with first-degree murder, Anfinson was

ultimately convicted of second-degree murder.     To convict Anfinson of

second-degree murder, the State was required to prove Anfinson

drowned Jacob with malice aforethought. See Iowa Code § 707.3. The

State was not required to prove Anfinson acted with a specific intent to

kill Jacob.   Iowa Code § 707.3; State v. Artzer, 609 N.W.2d 526, 531

(Iowa 2000). As we explained in Gramenz, malice aforethought is not a

specific intent mens rea:

      While malice aforethought is the specific state of mind
      necessary to convict of murder, it is far different from the
      specific intent which is a necessary element of murder in the
      first degree. It may be express or implied from the acts and
      conduct of defendant.

      ...

      It appears . . . that testimony sufficient to establish
      defendant’s lack of mental capacity to have malice
      aforethought would also be sufficient to satisfy the
      requirements of the right and wrong test and entitle
      defendant to an acquittal on a plea of insanity rather than a
      reduction of the sentence . . . .
Gramenz, 256 Iowa at 142, 126 N.W.2d at 290.           Thus, in Iowa, a

defendant may only attempt to negate malice aforethought with evidence
                                    12

of insanity. Artzer, 609 N.W.2d at 531 (“The defense[] of . . . diminished

capacity [is] not available to a defendant charged with second-degree

murder. This is because . . . diminished capacity [is] only [a] defense[] to

the specific intent element of a crime.”       (Citations omitted.)).   We

conclude Anfinson has failed to prove prejudice resulting from counsel’s

failure to present a diminished responsibility defense because she was

not convicted of first-degree murder and evidence supporting such a

defense was not relevant to any element of the second-degree murder

charge of which she was convicted.

      3.    Accidental death.     Although the evidence of Anfinson’s

postpartum depression could not have constituted a defense to the

second-degree murder charge under our case law, Anfinson alternatively

contends her trial counsel was nonetheless ineffective in failing to offer

such evidence in furtherance of her accidental death defense.           We

emphasize Anfinson’s contention here is not that counsel was ineffective

for failing to offer evidence of depression to respond to the State’s

evidence tending to prove criminal mens rea. As she did not give notice

of her intent to claim insanity or diminished capacity, evidence of

Anfinson’s compromised mental state was not admissible at trial to

support those defenses.     She asserts, instead, her accidental death

defense was severely prejudiced by counsel’s failure to adduce and

present expert testimony diagnosing her depression and placing three

crucial and troublesome aspects of her conduct in a medical and

noncriminal context.

      Anfinson claims evidence of her depression should have been

developed and offered in the criminal trial for three purposes which were

crucial to a successful outcome of the accidental death defense. If the

defense was to have any chance of success, it had to supply for the fact-
                                        13

finder a plausible explanation of (1) why Anfinson was so distracted and

inattentive on September 20, 1998 that she left her two-week-old baby

unattended in bath water; (2) why she behaved irrationally in

subsequently taking Jacob’s body to the lake, burying it under rocks,

returning to her home, and going to sleep; and (3) why her affect was flat

and emotionless later that same day when she was questioned by

investigators about the child’s disappearance. There was ample evidence

of Anfinson’s postpartum depression available to trial counsel if he had

chosen to undertake the most rudimentary inquiry. He chose instead to

rebuff all attempts made by Anfinson’s family members and her grief

counselor to educate him. He closed not only his ears, but also his eyes

as he neglected to obtain medical records evidencing Anfinson’s mental

state.

         The defense of “accidents happen” chosen and presented by trial

counsel was highly unlikely to result in an acquittal if the three most

troublesome      aspects    of   Anfinson’s     conduct      suggesting     criminal

culpability were left unexplained. Expert and lay testimony presented by

Anfinson at the postconviction trial clearly suggests trial counsel could

have developed strong evidence detailing the nature and extent of

Anfinson’s depression and provided an explanation for her bizarre

behavior on the day of Jacob’s death.7

         The State asserts trial counsel’s decision to eschew a defense

based on Anfinson’s mental state was a reasonable strategic choice. In



       7Anfinson’s mental health expert testified that the bizarre and unusual

circumstances surrounding Jacob’s death “cried out” for a psychiatric evaluation. In
particular, the expert noted an evaluation is indicated “in a situation where somebody
for unexplained reasons is suspected of harming an infant.” Moreover, the expert
opined Anfinson’s mental state could have provided an explanation of why she exhibited
poor judgment, panicked, and put the child in the lake.
                                      14

support of this proposition, we are reminded both trial counsel and the

State’s expert witness viewed defenses based on Anfinson’s compromised

mental state (insanity and diminished responsibility) as “defenses of last

resort” and inconsistent with the accidental death theory presented to

both juries.     Even though insanity and diminished responsibility

defenses may have been incompatible with Anfinson’s accidental death

theory, evidence of the defendant’s mental state was not incompatible

with the notion that Jacob’s death was accidental and, in fact, would

have   supported    her    claim   that    the   drowning   was   due   to   her

inattentiveness. Even if we were to accept as sound for purposes of our

analysis trial counsel’s assessment that insanity and diminished

responsibility defenses are rarely successful, the decision to ignore

evidence of Anfinson’s compromised mental state was not a reasonable

professional judgment excusing an investigation of the extent to which

that mental state supported the defense theory of accidental death.

       The State further contends trial counsel’s failure to investigate

Anfinson’s mental state and its relevance to the accidental death theory

was reasonable given Anfinson’s representation to counsel in November

1998 that she was experiencing “situational depression” or “something

like that.”    Any failure to investigate whether Anfinson experienced

postpartum depression is further justified, the State claims, by

Anfinson’s failure to tell trial counsel she had lost weight late in the

pregnancy, and her failure to disclose the history of sleep disturbance

and self-mutilation.      Indeed, trial counsel claims when he met with

Anfinson he found her to consistently exhibit appropriate judgment, the

ability to communicate, and the capacity to assist in her defense.

       We conclude, as did the district court, that trial counsel’s strategic

decision to renounce evidence of his client’s compromised mental state
                                     15

after a less than complete investigation was not based on reasonable

professional judgment. Furthermore, our confidence in the outcome of

Anfinson’s criminal trial is shaken by trial counsel’s failure to reasonably

investigate and prove his client’s mental condition in furtherance of the

accidental death defense.     We find a reasonable probability that if a

reasonable investigation had been undertaken, evidence would have been

developed and presented at trial tending to establish Anfinson’s conduct

from the time of Jacob’s birth until his death was profoundly affected by

postpartum depression. We find a reasonable probability of a different

outcome if trial counsel had developed and presented expert testimony

diagnosing Anfinson’s severe postpartum depression and connecting it

with her bizarre behavior in furtherance of the accidental death defense.

We are mindful of the deference owed by postconviction courts to

counsel’s strategic choices. Deference for such choices is not unlimited,

however, and it will not be stretched to deny Anfinson a new trial under

the circumstances presented here.

      We reject the State’s assertion evidence tending to prove Anfinson

suffered from postpartum depression on the day of Jacob’s death was not

admissible for any purpose because she chose not to assert either an

insanity or a diminished capacity defense. Although the State is correct

that the law precludes a defendant from asserting those defenses if she

fails to give timely notice of them consistent with Iowa Rule of Criminal

Procedure   2.11(11)(b)(1),   we   are    not   persuaded   evidence   of   the

defendant’s mental condition is inadmissible for the limited purpose

advanced by Anfinson. We conclude such a limited use of evidence of

Anfinson’s mental state will not undercut the proper limits of mental

defenses prescribed by the General Assembly and observed by this court

in McVey.    A proper limiting instruction would suffice to clarify that
                                   16

Anfinson’s purpose in offering such evidence is not in furtherance of a

claim she was insane or incapable of forming a specific intent at the time

of Jacob’s death, but rather to support her theory Jacob’s death was

accidental. See Iowa R. Evid. 5.105.

        IV.   Conclusion.

        Anfinson has met her burden to prove trial counsel rendered

prejudicial ineffective assistance by failing to investigate and present

evidence of Anfinson’s depression in furtherance of the accidental death

defense. As we conclude she is entitled to a new trial for this reason, we

need not address the other issues raised on appeal.

        COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

        All justices concur except Wiggins and Baker, JJ., who take no

part.